Title: To Thomas Jefferson from John Taggert, 20 October 1806
From: Taggert, John
To: Jefferson, Thomas


                        
                            Sir
                            
                            Philada. Octr 20th. 1806
                            
                        
                        Your esteemed favor of the 13th. Inst. I received and according to your Instructions have shipped the Oil and
                            Paints on board the Sloop Jersey Adam Dickey Master bound for Richmond and addressed to Messrs. Gibson & Jefferson
                            of that Place, a Bill is enclosed. She proposes to sail tomorrow—
                  I am Sir Your Obt. Servt.
                        
                            John Taggert
                            
                        
                    